Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Western Goldfields Announces Third Quarter Results << - All third-quarter milestones achieved to bring Mesquite Mine into full production - Mine fleet deliveries and construction program on schedule - Full production expected January 2008 >> TORONTO, Nov. 1 /CNW/ - Western Goldfields Inc. (TSX:WGI, OTC BB:WGDFF.OB) today announced financial results for the nine-month and three-month periods ended September 30, 2007. The Company's financial statements were prepared in accordance with accounting principles generally accepted in the United States (US GAAP). Dollar amounts are expressed in U.S. dollars unless otherwise stated. "Western Goldfields continued to make excellent progress through the third quarter towards our goal of bringing the Mesquite Mine into full production in January 2008," reported Mr. Randall Oliphant, Chairman. "We continue to meet the milestones we have set. Everything is now in place to make Mesquite a successful producing mine and to establish a platform for the growth of Western Goldfields." "Completion of the term loan facility for $105 million in May secured the financing for the project," continued Mr. Oliphant. "The equity financing in early October of $33.5 million provides us with additional financial flexibility as we seek out new investment opportunities." "Eleven of the fourteen mine haul units on order were commissioned by quarter-end and we are pleased at the capabilities of the units," said Mr.
